DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on
07/29/2021.

Status of Rejections
The Double Patenting rejection is maintained. 
All other previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.

Claim(s) 1-5 and 23-37 is/are pending and under consideration for this Office
Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim(s) 1-5 and 23-37 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-5, 7, 8, 10, 12, 13, 16, and 20 of U.S. Patent No. 9,988,734 B2 in view of Prabhakar et al (US 2010/0155254 A1).

Claim 1 of the instant invention and claim 4 of 734 claim a cup assembly for engaging a semiconductor substrate during electroplating, the cup assembly comprising: (a) a cup bottom element comprising a main body portion and a radially inwardly protruding moment arm, wherein the main body portion is rigidly affixed to another feature of the cup assembly and (b) an elastomeric sealing element disposed on the radially inwardly protruding moment arm, wherein the elastomeric sealing element is supported by the radially inwardly protruding moment arm, wherein the elastomeric sealing element, when pressed against by the semiconductor substrate, seals against the substrate so as to define a peripheral region of the substrate from which plating solution is substantially excluded during electroplating, wherein a top portion of the elastomeric sealing element is configured to receive an electrical contact element that contacts the substrate in said peripheral region when the sealing element seals against the substrate so that the electrical contact element is in electrical communication with the substrate during electroplating, wherein the elastomeric sealing element and the electrical contact element are supported by a top surface of the radially inwardly protruding moment arm.



734 does not explicitly teach that the moment arm and main body are formed of rigid material. Prabhakar teaches a cup assembly for engaging a semiconductor substrate during electroplating (se e.g. abstract and Fig 1 of Prabhakar), the cup assembly comprising: (a) a cup bottom element comprising a main body portion (see e.g. #210 on Fig 2A of Prabhakar) and a radially inwardly protruding moment arm (see e.g. #216 on Fig 2A of Prabhakar), the radially inwardly protruding moment arm extending from the main body portion of the cup bottom element, the radially inwardly protruding moment 

Claim 2 of the instant invention in view of Prabhakar and claim 2 of 734 claim said peripheral region is substantially radially symmetric and characterized by a first radially inner diameter, wherein the region of contact between the substrate and the electrical contact element is substantially radially symmetric and characterized by a second radially inner diameter, and wherein the second radially inner diameter is larger than the first radially inner diameter.

Claim 3 of the instant invention in view of Prabhakar claims the radially inwardly protruding moment arm is configured to flex and the main body portion is configured to remain rigid during placement of the semiconductor substrate onto the cup assembly. Claim 4 of 734 claim claims the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and the radial width of the radially inwardly protruding moment arm is at most 0.1 inches (“at most about 0.5 inches” for 734) and wherein the radial width of the main body portion is about 3 inches (moment arm radial width of 0.5 inches and a ratio of radial width of the body and the arm being 5). This is the same configuration of the claimed invention and thus the moment arm claimed by 734 would 

Claim 4 of the instant invention in view of Prabhakar and claim 4 of 734 claim the electrical contact element disposed on the top portion of the elastomeric sealing element.

Claim 5 of the instant invention in view of Prabhakar and claim 5 of 734 claim the main body portion of the cup bottom element has an average vertical height of at least about 0.2 inches.

Claim 23 of the instant invention in view of Prabhakar and claim 7 of 734 claim an apparatus comprising: an elastomeric sealing element configured to be disposed on and supported by a radially inwardly protruding moment arm of a cup bottom, wherein the elastomeric sealing element, when pressed against by the semiconductor substrate, seals against the substrate so as to define a peripheral region of the substrate from which plating solution is substantially excluded during electroplating, wherein a top portion of the elastomeric sealing element that is substantially horizontal is configured to receive an electrical contact element that has a substantially flat but flexible contact portion, wherein the electrical contact element contacts the substrate in said peripheral region and deforms when pressed by the substrate when the elastomeric sealing element seals against the substrate so that the electrical contact element is in electrical communication with the substrate during electroplating; wherein the cup bottom 

With regard to the limitation claiming “a radial width and thickness of the main body portion and the moment arm are configured such that only the moment arm accommodates substantially all of the deflection of the cup bottom element during placement of a semiconductor substrate onto the cup assembly”, Claim 7 of 734 claims the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and wherein the radial width of the radially inwardly protruding moment arm is at most about 0.1 inches (“.5 inches or less” for 734) and wherein the radial width of the main body portion is about 3 inches (moment arm radial width of 0.5 inches and a ratio of radial width of the body and the arm being 5). This is the same configuration of the claimed invention and thus the moment arm claimed by 734 would have a radial width and thickness of the main body portion and the moment arm are configured such that only the moment arm accommodates substantially all of the deflection of the cup bottom element during placement of a semiconductor substrate onto the cup assembly.

734 does not explicitly teach that the moment arm and main body are formed of rigid material. Prabhakar teaches a cup assembly for engaging a semiconductor substrate 

Claim 24 of the instant invention in view of Prabhakar claims the radially inwardly protruding moment arm is configured to flex and the main body portion is configured to remain rigid during placement of the semiconductor substrate onto the cup assembly.

Claim 7 of 734 claims the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and wherein the radial width of the radially inwardly protruding moment arm is at most about 0.1 inches (“.5 inches or less” for 734) and wherein the radial width of the main body portion is about 3 inches (moment arm radial width of 0.5 inches and a ratio of radial width of the body and the arm being 5). This is the same configuration of the claimed invention and thus the moment arm claimed by 734 would have a thickness of the moment arm that is configured to accommodate substantially all 

Claim 25 of the instant invention in view of Prabhakar and claim 12 of 734 claim the elastomeric sealing element has an upward protrusion which contacts and seals the semiconductor substrate when the substrate is pressed against the elastomeric sealing element, wherein the upward protrusion is radially inward of the top portion of the elastomeric sealing element that is substantially horizontal.

Claim 26 of the instant invention in view of Prabhakar and claim 13 of 734 claim upward protrusion of the elastomeric sealing element compresses when sealing against the substrate, and wherein before compression, the upward protrusion of the elastomeric sealing element is vertically above the top portion of the elastomeric sealing element that is substantially horizontal.

Claim 27 of the instant invention in view of Prabhakar and claim 7 of 734 claim the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and the radial width of the radially inwardly protruding moment arm is at most 0.1 inches (“at most about 0.5 inches” for 734) and wherein the radial width of the main body portion is 

Claim 28 of the instant invention in view of Prabhakar and claim 7 of 734 claim the electrical contact element including the substantially flat but flexible contact portion, wherein the substantially flat but flexible contact portion is shaped and sized to be disposed on the top portion of the elastomeric sealing element that is substantially horizontal.

Claim 29 of the instant invention and claim 7 of 734 claim an apparatus comprising: an electrical contact element including a flexible conductive material, wherein the electrical contact element is substantially flat and is shaped and sized to be disposed on a radially inwardly protruding moment arm of a cup bottom, the radially inwardly protruding moment arm configured to support an elastomeric sealing element between the electrical contact element and the radially inwardly protruding moment arm, wherein the elastomeric sealing element, when pressed against by the semiconductor substrate, seals against the substrate so as to define a peripheral region of the substrate from which plating solution is substantially excluded during electroplating; wherein the cup bottom includes a main body portion that is rigidly affixed to another feature of the cup assembly and the radially inwardly protruding moment arm, and wherein the electrical contact element is configured to contact the substrate in the peripheral region when the elastomeric sealing element seals against the substrate so that the electrical contact element is in electrical communication with the substrate during electroplating, wherein 

With regard to the limitation claiming “a radial width and thickness of the main body portion and the moment arm are configured such that only the moment arm accommodates substantially all of the deflection of the cup bottom during placement of the semiconductor substrate onto the cup assembly”, Claim 7 of 734 claims the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and wherein the radial width of the radially inwardly protruding moment arm is at most about 0.1 inches (“.5 inches or less” for 734) and wherein the radial width of the main body portion is about 3 inches (moment arm radial width of 0.5 inches and a ratio of radial width of the body and the arm being 5). This is the same configuration of the claimed invention and thus the moment arm claimed by 734 would have a radial width and thickness of the main body portion and the moment arm are configured such that only the moment arm accommodates substantially all of the deflection of the cup bottom during placement of the semiconductor substrate onto the cup assembly.

734 does not explicitly teach that the moment arm and main body are formed of rigid material. Prabhakar teaches a cup assembly for engaging a semiconductor substrate during electroplating (se e.g. abstract and Fig 1 of Prabhakar), the cup assembly comprising: (a) a cup bottom element comprising a main body portion (see e.g. #210 on Fig 2A of Prabhakar) and a radially inwardly protruding moment arm (see e.g. #216 on 

Claim 30 of the instant invention in view of Prabhakar and claim 7 of 734 claim the elastomeric sealing element disposed on the radially inwardly protruding moment arm, wherein a top portion of the elastomeric sealing element supports the electrical contact element.

Claim 31 of the instant invention in view of Prabhakar and claim 7 of 734 claim the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and the radial width of the radially inwardly protruding moment arm is at most 0.1 inches (“at most about 0.5 inches” for 734) and wherein the radial width of the main body portion is about 3 inches (moment arm radial width of 0.5 inches and a ratio of radial width of the body and the arm being 5).

Claim 32 of the instant invention in view of Prabhakar and claim 20 of 734 claim the elastomeric sealing element is integrated with the cup bottom.

Claim 33 of the instant invention in view of Prabhakar claims the radially inwardly protruding moment arm is configured to flex and the main body portion is configured to remain rigid during placement of the semiconductor substrate onto the cup assembly.

Claim 7 of 734 claims the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and wherein the radial width of the radially inwardly protruding moment arm is at most about 0.1 inches (“.5 inches or less” for 734) and wherein the radial width of the main body portion is about 3 inches (moment arm radial width of 0.5 inches and a ratio of radial width of the body and the arm being 5). This is the same configuration of the claimed invention and thus the moment arm claimed by 734 would have a thickness of the moment arm that is configured to accommodate substantially all of the deflection of the cup bottom element during placement of a semiconductor substrate onto the cup assembly. This is the same configuration of the claimed invention and thus the moment arm claimed by 734 would be configured to flex and the main body portion would be configured to remain rigid during placement of the semiconductor substrate onto the cup assembly.

Claim 34 of the instant invention in view of Prabhakar and claim 10 of 734 claim the electrical contact element is configured to conform to a portion of the shape of the substrate due at least in part to a counter force from compression of the elastomeric sealing element upon which the electrical contact element is disposed.

Claim 35 of the instant invention in view of Prabhakar and claim 12 of 734 claim the elastomeric sealing element has an upward protrusion which contacts and seals the substrate when the substrate is pressed against the elastomeric sealing element, wherein the upward protrusion is radially inward of a substantially horizontal portion of the elastomeric sealing element.

Claim 36 of the instant invention and claim 7 of 734 claim the electrical contact element that is substantially flat is shaped and sized to be disposed on the substantially horizontal portion of the elastomeric sealing element.

Claim 37 of the instant invention in view of Prabhakar and claim 16 of 734 claim the flexible conductive metal comprises palladium, silver, gold, and platinum.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1-5, 23, 24, 27-34, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patton et al (US 6,755,946 B1). 


    PNG
    media_image1.png
    554
    827
    media_image1.png
    Greyscale

Fig 1E
Claim 1: Patton discloses a cup assembly for engaging a semiconductor substrate during electroplating (see e.g. abstract of Patton), the cup assembly comprising: 
(a) a cup bottom element (see e.g. #101 on Fig 1E of Patton) comprising a main body portion (see e.g. “main body” on Fig 1E of Patton) and a radially inwardly protruding moment arm (see e.g. “moment arm” on Fig 1E of Patton), the radially inwardly protruding moment arm extending from the main body portion of the cup bottom element (see e.g. “moment arm” on Fig 1E of Patton), the radially inwardly protruding moment arm and the main body portion being made of a rigid material (see e.g. col 3, lines 12-20 of Patton), wherein the main body portion is affixed to another feature of the cup assembly (see e.g. col 6, lines 40-43 of Patton), 


Patton teaches that the cup bottom and cone are complementary parts (see e.g. #103 and #101 on Fig 1B of Patton), which form the completed assembly during the plating process (see e.g. Fig 1A of Patton). As shown in Fig 1B, the body of the bottom is substantially wider and thicker than the arm to accommodate the large middle section of the cone, whereas the moment arm has a small profile to minimize the area covering the wafer. It would have been obvious to a person having ordinary skill in the art at the time of filing that only the moment arm accommodates substantially all of the deflection 

Claim 2: Patton discloses that said peripheral region is substantially radially symmetric and characterized by a first radially inner diameter, wherein the region of contact between the semiconductor substrate and the electrical contact element is substantially radially symmetric and characterized by a second radially inner diameter, and wherein the second radially inner diameter is larger than the first radially inner diameter (see e.g. inner and out diameters of #135 on Fig 1E of Patton). 

Claim 3: Patton does not explicitly teach that the radially inwardly protruding moment arm is configured to flex and the main body portion is configured to remain rigid during placement of the semiconductor substrate onto the cup assembly. However, the instant application teaches these features are a result of the relative thicknesses and widths of the body and arm (see claim 1 and Interview agenda from 08/02/2021). As explained above in claim 1, Patton teaches that the body and moment arm have different widths and thicknesses. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the radially inwardly protruding moment arm is configured to flex and the main body portion is configured to remain rigid during placement of the semiconductor substrate onto the cup assembly.

Claim 4: Patton discloses the electrical contact element disposed on the top portion of the elastomeric sealing element (see e.g. contacts #151 in the top surface of seal #135 on Fig 11 of Patton).

Claim 5: Patton does not explicitly teach that the main body portion of the cup bottom element has an average vertical height of at least about 0.2 inches. However, Patton teaches that the cup bottom and cone are complementary parts (see e.g. #103 and #101 on Fig 1B of Patton), which form the completed assembly during the plating process (see e.g. Fig 1A of Patton). The relative size of the total apparatus depends on the size of the wafer being plated (see e.g. Fig 1B of Patton). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the height of the main body portion to ensure the main body portion fits the wafer and complimentary cone. 

Claim 23: Patton discloses an apparatus (see e.g. Fig 1A of Patton) comprising: 
an elastomeric sealing element (see e.g. #135 on Fig 1E of Patton) configured to be disposed on and supported by a radially inwardly protruding moment arm of a cup bottom (see e.g. “moment arm” on Fig 1E of Patton), wherein the elastomeric sealing element, when pressed against by a semiconductor substrate, seals against the semiconductor substrate so as to define a peripheral region of the semiconductor substrate from which plating solution is substantially excluded during electroplating (see e.g. connecting paragraph of col 6 and 7 of Patton), wherein a top portion of the elastomeric sealing element that is substantially horizontal is configured to receive an 
wherein the cup bottom comprises a main body portion (see e.g. “main body” on Fig 1E of Patton), that is rigidly affixed to another feature of the cup assembly and the radially inwardly protruding moment arm (see e.g. col 6, lines 40-43 of Patton), the radially inwardly protruding moment arm extending from the main body portion of the cup bottom element (see e.g. “moment arm” on Fig 1E of Patton), the radially inwardly protruding moment arm and the main body portion being made of a rigid material (see e.g. col 3, lines 12-20 of Patton), wherein the electrical contact element rests directly and continuously on a top surface of the elastomeric sealing element disposed on the radially inwardly protruding moment arm (the contacts are embedded in the seal and contact the top surface seal, see e.g. col 8, lines 1-6 of Patton).

Patton teaches that the cup bottom and cone are complementary parts (see e.g. #103 and #101 on Fig 1B of Patton), which form the completed assembly during the plating process (see e.g. Fig 1A of Patton). As shown in Fig 1B, the body of the bottom is substantially wider and thicker than the arm to accommodate the large middle section of the cone, whereas the moment arm has a small profile to minimize the area covering 

Claim 24: Patton does not explicitly teach that the radially inwardly protruding moment arm is configured to flex and the main body portion is configured to remain rigid during placement of the semiconductor substrate onto the cup assembly. However, the instant application teaches these features are a result of the relative thicknesses and widths of the body and arm (see claim 1 and Interview agenda from 08/02/2021). As explained above in claim 1, Patton teaches that the body and moment arm have different widths and thicknesses. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the radially inwardly protruding moment arm is configured to flex and the main body portion is configured to remain rigid during placement of the semiconductor substrate onto the cup assembly.

Claim 27: Patton does not explicitly teach that a ratio of an average vertical thickness of the main body portion to an average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and wherein a radial width of the main body portion is between about 0.5 inches and about 3 inches and a radial width of the radially inwardly protruding moment arm is at most about 0.1 inches.



Claim 28: Patton discloses: the electrical contact element including the substantially flat but flexible contact portion, wherein the substantially flat but flexible contact portion is shaped and sized to be disposed on the top portion of the elastomeric sealing element that is substantially horizontal (see e.g. #151 on Fig 1E and col 8, lines 1-6 of Patton).

Claim 29: Patton discloses an apparatus comprising: 
an electrical contact element (see e.g. #151 on Fig 11 of Patton), including a flexible conductive material (see e.g. col 8, lines 1-5 of Patton), wherein the electrical contact element is substantially flat and is shaped and sized (see e.g. #151 on Fig 11 of Patton) to be disposed on a radially inwardly protruding moment arm of a cup bottom (see e.g. “moment arm” on Fig 1E of Patton), the radially inwardly protruding moment arm configured to support an elastomeric sealing element between the electrical contact element and the radially inwardly protruding moment arm (see e.g. #135 on Fig 1E of Patton), wherein the elastomeric sealing element, when pressed against by a semiconductor substrate, seals against the semiconductor substrate so as to define a 
wherein the cup bottom (see e.g. #101 on Fig 1E of Patton) includes a main body portion (see e.g. “main body” on Fig 1E of Patton) that is rigidly affixed to another feature of the cup assembly and the radially inwardly protruding moment arm (see e.g. col 6, lines 40-43 of Patton), the radially inwardly protruding moment arm extending from the main body portion of the cup bottom element (see e.g. “moment arm” on Fig 1E of Patton), the radially inwardly protruding moment arm and the main body portion being made of a rigid material (see e.g. col 3, lines 12-20 of Patton), and wherein the electrical contact element is configured to contact the semiconductor substrate in the peripheral region when the elastomeric sealing element seals against the semiconductor substrate so that the electrical contact element is in electrical communication with the semiconductor substrate during electroplating (see e.g. col 8, lines 1-11 of Patton), wherein the electrical contact element rests directly and continuously on a top surface of the elastomeric sealing element disposed on the radially inwardly protruding moment arm (the contacts are embedded in the seal and contact the top surface seal, see e.g. col 8, lines 1-6 of Patton).

Patton teaches that the cup bottom and cone are complementary parts (see e.g. #103 and #101 on Fig 1B of Patton), which form the completed assembly during the plating process (see e.g. Fig 1A of Patton). As shown in Fig 1B, the body of the bottom is substantially wider and thicker than the arm to accommodate the large middle section of 

Claim 30: Patton discloses that a top portion of the elastomeric sealing element supports the electrical contact element (the contacts are embedded in the seal and contact the top surface seal, see e.g. col 8, lines 1-6 of Patton).

Claim 31: Patton does not explicitly teach a ratio of an average vertical thickness of the main body portion to an average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and wherein a radial width of the main body portion is between about 0.5 inches and about 3 inches and a radial width of the radially inwardly protruding moment arm is at most about 0.1 inches.

However, Patton teaches that the cup bottom and cone are complementary parts (see e.g. #103 and #101 on Fig 1B of Patton), which form the completed assembly during the plating process (see e.g. Fig 1A of Patton). The relative size of the total apparatus depends on the size of the wafer being plated (see e.g. Fig 1B of Patton). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the sizes of the main body portion and the arm to ensure the cup fits the wafer and complimentary cone.

Claim 32: Patton discloses that the elastomeric sealing element is integrated with the cup bottom (see e.g. #135 on Fig 1E of Patton). 

Claim 33: Patton does not explicitly teach that the radially inwardly protruding moment arm is configured to flex and the main body portion is configured to remain rigid during placement of the semiconductor substrate onto the cup assembly. However, the instant application teaches these features are a result of the relative thicknesses and widths of the body and arm (see claim 1 and Interview agenda from 08/02/2021). As explained above in claim 1, Patton teaches that the body and moment arm have different widths and thicknesses. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the radially inwardly protruding moment arm is configured to flex and the main body portion is configured to remain rigid during placement of the semiconductor substrate onto the cup assembly.

Claim 34: Patton does not explicitly teach that the electrical contact element is configured to conform to a portion of the shape of the semiconductor substrate due at least in part to a counter force from compression of the elastomeric sealing element upon which the electrical contact element is disposed (see e.g. col 8, lines 1-5 of Patton). 

Claim 37: Patton discloses that the flexible conductive metal comprises palladium, gold, platinum, stainless-steel, or combinations thereof (see e.g. col 3, lines 1-12 of Patton). 

Claim(s) 25, 26, 35 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patton in view of Prabhakar. 

Claim 25: Patton does not explicitly teach that the elastomeric sealing element has an upward protrusion which contacts and seals the semiconductor substrate when the semiconductor substrate is pressed against the elastomeric sealing element, wherein the upward protrusion is radially inward of the top portion of the elastomeric sealing element that is substantially horizontal.

Prabhakar teaches an electroplating apparatus comprising an elastomeric sealing element with an upward protrusion which contacts and seals the semiconductor substrate when the semiconductor substrate is pressed against the elastomeric sealing element (see e.g. #212b on Fig 2A of Prabhakar), wherein the upward protrusion is radially inward of a substantially horizontal portion of the elastomeric sealing element (see e.g. flat portion to left of #212b on Fig 2A of Prabhakar). The tip of the sealing element provides an initial contact point before the electrical contact touches the wafer (see e.g. [0061] of Prabhakar), which helps ensure a full perimeter of dealing (see e..g [0061]-[0062] of Prabhakar). 

It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Patton so that the elastomeric sealing element has an upward protrusion which contacts and seals the semiconductor substrate when the 

Claim 26: Patton in view of Prabhakar teaches that the upward protrusion of the elastomeric sealing element compresses when sealing against the semiconductor substrate, and wherein before compression (see e.g. [0058] of Prabhakar), the upward protrusion of the elastomeric sealing element is vertically above the top portion of the elastomeric sealing element that is substantially horizontal (see e.g. #212b on Fig 2A of Prabhakar).

Claim 35: Patton does not explicitly teach that the elastomeric sealing element has an upward protrusion which contacts and seals the semiconductor substrate when the semiconductor substrate is pressed against the elastomeric sealing element, wherein the upward protrusion is radially inward of the top portion of the elastomeric sealing element that is substantially horizontal.

Prabhakar teaches an electroplating apparatus comprising an elastomeric sealing element with an upward protrusion which contacts and seals the semiconductor substrate when the semiconductor substrate is pressed against the elastomeric sealing element (see e.g. #212b on Fig 2A of Prabhakar), wherein the upward protrusion is 

It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Patton so that the elastomeric sealing element has an upward protrusion which contacts and seals the semiconductor substrate when the semiconductor substrate is pressed against the elastomeric sealing element, wherein the upward protrusion is radially inward of the top portion of the elastomeric sealing element that is substantially horizontal, as taught in Prabhakar, because this is a known form for seals used in the electroplating apparatuses and the upward tip helps to create a full perimeter of sealing. 

Claim 36: Patton in view of Prabhakar teaches that the electrical contact element that is substantially flat is shaped and sized to be disposed on the substantially horizontal portion of the elastomeric sealing element (the contacts are embedded in the seal and contact the top surface seal, see e.g. col 8, lines 1-6 of Patton and (see e.g. flat portions of #212 and #208 of Prabhakar).

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795